Citation Nr: 0736693	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969 and from May 1971 to July 1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  

Most recently, in December 2005, the Board denied the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss.  In April 2007, however, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the claim based on VA's 
failure to provide adequate statement of reasons or bases for 
its findings and conclusions.  The case is before the Board 
for additional appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's April 2007 Memorandum Decision, it was found 
that the Board, in its December 2005 decision, failed to 
analyze the credibility and probative value of evidence which 
showed that the veteran had been rejected for several jobs 
due to hearing impairment.  The Board, it was concluded, 
failed to provide any rationale for rejecting this evidence 
which was clearly favorable to the appellant's case.  Also, 
the Board failed to address whether or not the evidence of 
record, including the appellant's evidence showing rejection 
or nonretention for employment, demonstrated "marked 
interference with employment" as described in 38 C.F.R. 
§ 3.321(b)(1) (2007).  

These determinations by the Court provided the bases for the 
determination to vacate the Board's decision and remand the 
matter back to the Board.  

Before the Board can appropriately consider 38 C.F.R. 
§ 3.321(b)(1), to include whether hearing loss represents 
"marked interference with employment," additional VA 
audiological examination is needed because the prior 
examination was conducted in June 2005, more than 21/2 years 
ago, and is not sufficiently cotemporaneous for rating 
purposes. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  Then, the veteran should be afforded 
VA ear, nose, and throat, and 
audiological examination(s), with 
appropriate examiner(s), to determine the 
extent of his current bilateral hearing 
loss disorder and enter an opinion as to 
whether it reasonably produces employment 
interference.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should conduct pure tone 
threshold and Maryland CNC speech 
recognition testing of the veteran.  The 
examiner should specifically provide an 
opinion as to whether or not the evidence 
of record, including the appellant's 
evidence showing rejection or 
nonretention for employment, demonstrates 
"marked interference with employment."  
It should be otherwise indicated whether 
the hearing loss is such as to 
significantly interfere with employment.

3.  Thereafter, the RO should review the 
expanded record and determine if a 
compensable rating is warranted, to 
include extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



